Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 11 is objected to for referring to cancelled claim 1. Since claim 11 has already been amended to include the subject matter of claim 1, it is suggested that the limitation “according to claim 1” on line 2 of claim 11 be deleted. 
Claim 15 is objected to over minor informalities. The limitation “charging-discharging material” on line 4 of the claim is poorly phrased.  It is suggested “to charging-discharging material” be replaced with “to charge and discharge the material with supercapacitance modified surface”, or otherwise adjusted to clarify which material is being referred to. The limitation has been interpreted as referring to charging and discharging “the material with supercapacitance modified surface” of claim 11. 
	Claim 25 is objected to over minor informalities. The limitation “an electric charge of charging process is positive charge” is poorly phrased, and it is suggested the limitation be adjusted to read “an electric charge of a charging process is a positive charge”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13, 20, and 23-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Regarding claim 13, the limitation “a voltage of the circuit is set referring to a response interval of capacitance” on lines 2-3 of the claim is unclear, particularly with regards to what is meant by the term “a response interval of capacitance”. The term appears in the specification (page 9, paragraph 3), but the specification does not offer insight on how it may be reasonably interpreted. Furthermore, the exact term “response interval of capacitance” is not common in the art. The limitation should be adjusted to clarify precisely what is meant by “a response interval of capacitance”. The examiner recommends doing so by providing a range of appropriate voltages for the method. For purposes of examination, the limitation has generally been understood to refer to setting a voltage to achieve a state of maximum charge on the supercapacitance layer within a desired charging time based off of the properties of RC charging circuits which are well known in the art.  
Regarding claim 20, the limitation “the charging sterilization process” on line 2 of the claim lacks proper antecedent basis. It is suggested the limitation be adjusted to read “a charging sterilization process” or the claim adjusted to depend from a claim (such as claim 14 or 19) which does recite “a charging sterilization process”. 
Regarding claim 23, the limitation “a pipe diameter” on line 3 of the claim is unclear because the claims do not define a pipe structure and the specification does not shed light on what may be meant by “pipe”. For purposes of examination, “a pipe” has been understood to comprise either the nanotubes or nanorods themselves or any generally cylindrical structure a bundle of nanotubes or nanorods may form.  The claims should be adjusted to clarify what is meant by “a pipe diameter”. Claim 24 is rejected by virtue of dependence on claim 23

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106206062 A) in further view of Yoshida et al. (US 5,922,209 A, as cited in IDS filed 10/18/2019).
Regarding claim 11, Jiang teaches a material with a capacitance greater than 10 mF cm-2 (titanium oxide nanotube/carbon/oxide composite material with a specific capacitance obtained in step six is 120.87F/m2 [12.087 mF cm-2], page 7, fourth paragraph, lines 2-4) wherein the material body is comprised of a metal material (material is formed on titanium sheet, see pages 7-8, claim 2, especially lines 5-6, 8-11, and 14-15) and the material has a modified surface which results in the aforementioned high capacitance value (titanium dioxide nano-tube and Ni oxide composite material has good stability, large specific surface area, [and] can greatly improve the capacitance characteristics of the material, page 2, 2nd to last paragraph, lines 2-4).
 Jiang does not teach using such a material in a sterilization method. 
However, in the analogous art of disinfecting methods, Yoshida et al. teaches a process for deactivating or destroying microorganisms which entails applying electrical energy to a microorganism through a solid to destroy microorganisms (abstract). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to use the invention of Jiang within a sterilizing method as taught by Yoshida because Yoshida recognized that using electric energy to achieve sterilization has the benefit of achieving an extremely high bactericidal effect (column 1, lines 54-56) and such a method can make use of almost any object (any liquid, gas, or solid can be used to apply electrical energy to microorganisms, column 1, lines 56-60). 

	Claims 12-13, 19-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106206062 A) in further view of Yoshida et al. (US 5,922,209 A, as cited in IDS filed 10/18/2019), as applied to claim 11, and further in view of Asadi et al. (Advances in Wound Care article “Bacterial Inhibition by Electrical Stimulation” published February 2014). 
Regarding claim 12, Jiang does not teach charging the material to DC or an AC circuit and interacting with a bacterial cultural solution. Yoshida does teach charging a material and bringing it into contact with a bacterial solution (“Example 2” describes how a voltage is applied to platinum electrodes (which one having ordinary skill in the art would recognize as requiring a circuit and constituting charging a material) which are in contact with a solution containing microorganisms, column 3, lines 36-42) but does not explicitly describe the type of current used within the circuit to apply charge to the material. 
However, in the analogous art of bacterial inhibition by electrical stimulation research, Asadi teaches that both direct current and alternating current have been used to charge surfaces for bactericidal purposes (an early study found the growth rate of Escherichia coli was affected very little or not at all by AC, while a bacteriostatic effect occurred with cathodal DC, page 92, left-hand column, third paragraph, lines 5-19. Also see Figure 1 caption). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jiang (as modified by Yoshida with respect to claim 11) such that the material with supercapacitance modified surface is charged with a DC or AC circuit and interacted with a bacterial solution because Yoshida recognized that applying charge to a bacteria solution via a solid material has the benefit of deactivating microorganisms by rupturing the cell membranes (the cell membranes in 99% of microorganisms were found to be ruptured, column 3, lines 41-42) and because Asadi recognized that AC or DC power circuits were well known and commonly used in research to apply charge to a surface for purposes of sterilization (various types of ES have been used in this research, including low-intensity direct current (LIDC), alternating current (AC), and high-voltage pulsed current (HVPC), page 92, third paragraph, lines 5-9) with cathodal direct current being recognized as a particularly effective sterilant (cathodal DC had a bacteriostatic effect on the in vivo growth of pseudomonas aeruginosa,  page 92, third paragraph, lines 12-19).
 
Regarding claim 13, Jiang in further view of Yoshida and Asadi teaches the sterilization method of claim 12 (discussed above). Jiang alone does not teach a sterilization method. Yoshida teaches applying a voltage to a material for purposes of sterilization (electrical energy of 0.2-0.3 mA:12 V and 0.5 mA:12 V was applied to the water via platinum electrodes, column 3, lines 39-41), but does not specify a charging time or interaction time. 
Asadi teaches that a study has demonstrated that DC current applied to an electrode for 120 min inhibits the growth of a particular strain of bacteria (the in vitro study by Karba et al. examined the effect of low intensity direct current on Candida albicans and found that DC for all amplitudes and application times (2 [120 min], 10, and 18 h ) inhibit the C. albicans growth, page 92, right-hand column, last 5 lines), which constitutes both a charging time within the claimed range of 5-180 min and an interaction time greater than one minute. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jiang (as modified by Yoshida and Asadi with respect to claim 12) such that a voltage for the circuit is set and sustained for a charging time and interaction time of 120 minutes because Yoshida recognized that applying a voltage to a material yields a bactericidal effect (cell membranes in 99% of the microorganisms were found to be ruptured, column 3, lines 39-42) and Asadi recognized that such a charging time and interaction time (which falls within the claimed ranges of 5-180 min for charging time and the claimed range of greater than one minute for interaction time) can achieve a bacteriostatic effect (DC for all amplitudes and application times (2 [120 min], 10, and 18 h ) inhibit the C. albicans growth, page 92, right-hand column, last 5 lines). Regarding the limitation that the voltage of the circuit be set referring to a response interval of capacitance (see interpretation of limitation in 112(b) rejection of claim 13), it is noted that it would be prima facie obvious to a person having ordinary skill in the art to select a source voltage that would achieve a desired charge on a capacitor material within a desired time frame based on well-known principles of RC charging circuits because such a voltage selection amounts to routine optimization (see MPEP 2144.05(II.)). 

Regarding claim 14, Jiang and Yoshida teach the sterilization method according to claim 11 (discussed above). Generally, the repetition of steps is prima facie obvious when no unexpected result would occurs (see MPEP 2144.04 (VI.) (B.)). In the instant case, repeating the sterilization method of Yoshida with the material of Jiang for more than one time would not have an unexpected result beyond further sterilizing the treated area, as evidenced by Asadi teaching that the sterilizing effect of electric simulation is proportional to the amplitude and application time of electric current (page 94, left hand column, first paragraph, lines 1-3). From this teaching of Asadi, it is understood that repeating a charging process would extend the time electric current is applied to the bacteria solution and thus be expected to have a greater sterilizing effect. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jiang (as modified by Yoshida with respect to claim 11) such that a charging sterilization process is carried out for two or more times because repeating the sterilization process steps would not lead to a new or unexpected result in view of the above-mentioned teachings of Asadi (see MPEP 2144.04).  

Regarding claim 19, Jiang, in further view of Yoshida and Asadi, teaches the sterilization method according to claim 12 (discussed above). As discussed with regards to claim 14, it would be obvious to repeat the sterilization process for two or more times in view of Asadi’s teaching that sterilizing effect is proportional to duration of current exposure (see rejection of claim 14 and MPEP 2144.04 (VI.) (B.)).

Regarding claim 20, Jiang in further view of Yoshida, and Asadi teaches The sterilization method according to claim 13. As discussed with regards to claims 14 and 19, repeating a process step is prima facie obvious when it would not yield a new or unexpected result. See rejections of claim 14 and 19, as well as MPEP 2144.04 (VI.) (B.). 

Regarding claim 25, Jiang in further view of Yoshida and Asadi teaches the sterilization method according to claim 12 (discussed above). Jiang does not teach a sterilization process. Yoshida does teach that positively charged electrodes are well suited for sterilization (The surface of a bacterium typically has a negative charge and is attracted to a positive electrode, and is destroyed by contact, column 1, lines 23-25). Therefore, it would be obvious to a person having ordinary skill in the art to configure the sterilization method of Jiang (as modified by Yoshida and Asadi with respect to claim 12) such that an electric charge of charging process is positive charge because Yoshida recognized positive charges can attract bacteria for improved bactericidal effectiveness (column 1, lines 23-25). 

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 106206062 A) in further view of Yoshida (US 5,922,209 A, as cited in IDS filed 10/18/2019) and Asadi (Advances in Wound Care article “Bacterial Inhibition by Electrical Stimulation” published February 2014), as applied to claim 14 above, and further in view of Zhang et al. (Nano Energy article “A flexible and implantable piezoelectric generator harvesting energy from the pulsation of ascending aorta: in vitro and in vivo studies” published March 2015). 
Regarding claim 15, Jiang, in further view of Yoshida and Asadi, teaches the sterilization method according to claim 14 (discussed above). None of Jiang, Yoshida nor Asadi teach that a cyclical sterilization is achieved by converting a mechanical energy from body movement to electrical energy to repeatedly charge and discharge the material having a supercapacitance modified surface. 
However, in the analogous art of electric implants, Zhang teaches a piezoelectric generator that converts the mechanical energy from the body into electrical energy (generating electric power utilizing the pulsating energy of ascending aorta, abstract, lines 1-2) wherein the generated electricity is used to charge a capacitor (the implanted piezoelectric generator could charge a 1 µF capacitor to 1.0V within 40 s, abstract, line 10). Therefore, it would be obvious to a person having ordinary skill in the art to further modify the invention of Jiang (as modified by Yoshida and Asadi with respect to claim 14) by using the piezoelectric generator of Zhang to charge the material with supercapacitance modified structure of Jiang in order to achieve a cyclical sterilization wherein mechanical energy from body movement is converted to electrical energy to charge the material because Zhang recognized that such a cyclical energy system can eliminate the need for surgical replacement of batteries in implanted medical devices (proof of concept in this study could be applied to all kinds of implanted electrical devices to avoid surgical replacement for battery, page 302, right hand column, last 5 lines).

	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106206062 A) in further view of Yoshida et al. (US 5,922,209 A, as cited in IDS filed 10/18/2019), as applied to claim 11 above, and further in view of Huang et al. (Nanoscale article “Balancing the electrical double layer capacitance and pseudocapacitance of hetero-atom doped carbon” published August 2017). 
Regarding claim 21, Jiang in view of Yoshida teaches the sterilization method according to claim 11 (discussed above). Jiang teaches the metal material is selected from the group consisting of titanium or an alloy thereof, aluminum or an alloy thereof, stainless steel, nickel or an alloy thereof, manganese or an alloy thereof, tungsten or an alloy thereof, zinc or an alloy thereof (material is formed on titanium sheet, see pages 7-8, claim 2, especially lines 5-6, 8-11, and 14-15). 
Neither Jiang nor Yoshida teach that the other conductors are selected from the group consisting of conductive polymers or that the surface capacitance of the supercapacitance layer is greater than 50 mF.cm-2. 
However, in the analogous art of supercapacitors, Huang teaches an electrode material that achieved a surface capacitance greater than 50 mF cm-2 (yields an outstanding areal capacitance of 324 mF cm-2 at 1 mA cm-2, abstract, lines 10-11) and which has a material body formed from a conductive polymer (derived from polypyrrole nanowire arrays, abstract, line 6).
Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jiang (as modified by Yoshida with respect to claim  11) such that the material body is formed of a conductive polymer with a surface capacitance greater than 50 mF cm-2 because Huang recognized that materials formed from conductive polymers can have high areal capacitance (yields an outstanding areal capacitance of 324 mF cm-2 at 1 mA cm-2, abstract, lines 10-11). 

Regarding claim 22, Jiang in further view of Yoshida and Huang teaches the sterilization method according to claim 21 (discussed above). Jiang discloses that the metal material is selected from the group consisting of a titanium alloy, an aluminum alloy, a stainless steel, a nickel alloy, and a zinc alloy ([the invention] realizes the preparation of titanium dioxide nano-tube and Ni oxide composite material, last line of page 3 – first line of page 4. Titanium and nickel composition material recognized as titanium alloy). Jiang further teaches that the supercapacitance layer is selected from the group consisting of a titanium dioxide nanotube array layer, a zinc oxide nanorod layer, or a reduced graphene oxide (the invention realizes the preparation of titanium dioxide nano-tube, Figure 3, page 3, last line of page).

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106206062 A) in further view of Yoshida et al. (US 5,922,209 A, as cited in IDS filed 10/18/2019) and Huang et al. (Nanoscale article “Balancing the electrical double layer capacitance and pseudocapacitance of hetero-atom doped carbon” published August 2017), as applied to claim 22, and in further view of Lu et al. (CN 103506114 A). 
Regarding claim 23, Jiang, in further view of Yoshida and Huang, teaches the sterilization method according to claim 22 (discussed above). It is not clear from Jiang what the dimensions the titanium dioxide nanotubes are (page 6, 4th and 5th lines from bottom, describe a nickel oxide layer with an aperture of 80nm, but this structure seems to be different from the titanium dioxide tubes). Yoshida does not teach any nanotube structure, and the tube structures of Huang do not comprise titanium dioxide or zinc oxide ([polypyrrole nanowires] have an average diameter of 100 nm, page 13121, right-hand column, 1st paragraph, lines 10-12. Wires not comprised of titanium dioxide or zinc oxide).   
However, in the analogous art of titanium dioxide nanotube preparation, Lu discloses titanium dioxide nanotubes with a diameter of about 550 nm (FIG. 1SI shows the nanotube diameter distribution is relatively narrow, concentrated at about 550 nm, paragraph 34, lines 2-3), which falls within the claimed range of 10 nm to 1000 nm for nanotube diameter, as well as the claimed range 500 nm to 10 µm for pipe diameter, which has been interpreted as equivalent to nanotube diameter (see 112(b) rejection of claim 23). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jiang (as modified by Yoshida and Huang with respect to claim 22) such that the supercapacitance layer is titanium dioxide having a diameter of about 550 nm because Lu recognized that titanium dioxide nanotubes of such size, when coated with silver nanoparticles, have a very stable structure that can maintain its capacitance after several charging and discharging cycles (Ag/TiO2 nano-tube structure is very stable, paragraph 36). 

Regarding claim 28, Jiang in further view of Yoshida and Huang teach the sterilization method according to claim 22. None of Jiang, Yoshida, nor Huang teach that the titanium dioxide nanotubes or zinc oxide nanorods have a diameter of 20 to 800 nm. However, as discussed with regards to claim 23, Lu teaches titanium dioxide nanotubes having a diameter of about 550 nm (FIG. 1SI shows the nanotube diameter distribution is relatively narrow, concentrated at about 550 nm, paragraph 34, lines 2-3), which is within the claimed range of 20 to 800 nm. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jiang (as modified by Yoshida and Huang with respect to claim 22) such that the supercapacitance layer is titanium dioxide having a diameter of about 550 nm because Lu recognized that titanium dioxide nanotubes of such size, when coated with silver nanoparticles, have a very stable structure that can maintain its capacitance after several charging and discharging cycles (Ag/TiO2 nano-tube structure is very stable, paragraph 36).

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106206062 A) in further view of Yoshida et al. (US 5,922,209 A, as cited in IDS filed 10/18/2019), Huang et al. (Nanoscale article “Balancing the electrical double layer capacitance and pseudocapacitance of hetero-atom doped carbon” published August 2017), and Lu et al. (CN 103506114 A) as applied to claim 23 above, and in further view of Tian et al. (Nano Energy article “A self-powered sterilization system with both instant and sustainable anti-bacterial ability” published June 2017). 
Regarding claim 24, Jiang, in further view of Yoshida, Huang, and Lu, teaches the sterilization method according to claim 23 (discussed above). Jiang further teaches that the titanium dioxide nanotube array layer further comprises deposited carbon (surface carbon-loaded titanium dioxide nanotube, claim 2, lines 2-3). Therefore, it would be obvious to a person having ordinary skill in the art that the invention of Jiang (as modified by Yoshida, Huang, and Lu, with respect to claim 24) includes a titanium dioxide nanotube array layer comprising deposited carbon. 
None of Jiang, Yoshida, Huang, or Lu teach a zinc oxide nanorod layer doped with silver, gold, copper or platinum nanoparticles. However, Tian teaches a self-powered sterilization system (title) that makes use of zinc oxide nanobrushes loaded with silver (nanobrush electrodes made of Ag-nanoparticles integrated ZnO-nanowires). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to form the supercapacitance surface within the modified invention of Jiang (as modified by Yoshida, Huang, and Lu with respect to claim 23) out of the silver loaded zinc oxide nanowires of Tian because Tian recognized that loading silver onto the nanotubes improved electron storage ability (page 247, Figure 5(d), caption: When Ag-NP were integrated in ZnO-NW, the electron storage ability was greatly enhanced, so the more ROS were induced and much higher sterilization efficiency were achieved). 

	Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106206062 A) in further view of Yoshida et al. (US 5,922,209 A, as cited in IDS filed 10/18/2019), as applied to claim 11, and further in view of Huang et al. (Nanoscale article “Balancing the electrical double layer capacitance and pseudo capacitance of hetero-atom doped carbon” published August 2017).
Regarding claim 26, Jiang in further view of Yoshida teaches the sterilization method according to claim 11 (discussed above). Neither Jiang nor Yoshida teach that the surface capacitance of the supercapacitance layer is greater than 100 mF cm-2. However, in the analogous art of supercapacitors, Huang teaches an oxygen and nitrogen doped polypyrrole nanowire array (abstract, lines 5-6) with an areal capacitance of 324 mF cm-2 (abstract, liens 10-11) which constitutes a supercapacitance layer with a surface capacitance of greater than 100 mF.cm-2. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jiang (as modified by Yoshida with respect to claim 11) by swapping the supercapacitance layer of Jiang for the hetero atom doped poly pyrrole nanowire array of Huang because Huang recognized that such a material has an outstanding areal capacitance (outstanding areal capacitance of 324 mF cm-2, abstract, lines 10-11). 

Regarding claim 27, Jiang in further view of Yoshida teaches the sterilization method according to claim 11 (discussed above).  Neither Jiang nor Yoshida teach the other conductors are selected from the group consisting of polypyrrole, polyacetylene, polythiophene, polyaniline. However, Huang teaches the use of polypyrrole within a supercapacitive material (oxygen and nitrogen doped carbons derived from polypyrrole nanowire arrays, abstract, lines 5-6; yields an outstanding areal capacitance of 324 mF cm-2). Huang further teaches that polyaniline has been recognized in the art as a promising candidate for use as a supercapacitive material (hetero-atom doped carbon materials derived from polymers (e.g., polyaniline, polypyrrole, chitosan, etc.) are one of the promising candidates, page 13119, right hand column, lines 12-14; see also rest of first paragraph of introduction on page 13119). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to select polypyrrole or polyaniline as a material body for a supercapacitive material within the invention of Jiang (as modified by Yoshida with respect to claim 11) because Huang recognized that polypyrrole can be used to fabricate a material with a surface having outstanding areal capacitance (It yields an outstanding areal capacitance of 324 mF cm-2, abstract, lines 10-11).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106206062 A) in further view of Yoshida et al. (US 5,922,209 A, as cited in IDS filed 10/18/2019), and Huang et al. (Nanoscale article “Balancing the electrical double layer capacitance and pseudo capacitance of hetero-atom doped carbon” published August 2017), as applied to claim 22, and in further view of Tang (CN 103030095 A, as cited in IDS filed 10/18/2019). 
Regarding claim 29, Jiang in further view of Yoshida and Huang teach the sterilization method according to claim 22. None of Jiang, Yoshida, nor Huang teach that the titanium dioxide nanotubes or zinc oxide nanorods have a diameter of 50 to 500 nm.
However, in the analogous art of zinc oxide nanorod arrays, Tang teaches a zinc oxide nanorod array with a rod diameter of 50 to 60 nm (zinc oxide nano-rod array, rod diameter is 50 to 60 nm, abstract, lines 1-3), which falls within the claimed range of 50 to 500 nm. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jiang (as modified by Yoshida and Huang with respect to claim 22) such that the supercapacitance surface layer is formed of a zinc oxide nano-rod array having a rod diameter between 50 and 60 nm because Tang recognized that such a structure can be formed through a flexible and easily implemented process such that a variety of substrates can be used (paragraph 20, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jones et al. (US 2017/0174187 A1) teaches a method for sterilizing a shopping cart in which a capacitor on the handle of the cart is charged with a positive charge to sterilize the cart using power generated from the rotation of the cart wheels converted to electrical energy by a voltage generator (see especially paragraphs 17-18).
Boyden et al. (US 9,005,263 B2) teaches methods of sterilizing using an implantable device that can be controlled to deliver an electrical sterilizing stimulus using power from a piezoelectric or biomechanical-energy harvesting generator (see especially column 3, lines 33-58 and column 6, lines 3-28).
Blanco et al. (WO 2019/060777 A2, with priority to US provisional application 62/562,873 filed September 25, 2017) discloses a material for implants comprising a nanotube structure formed on a substrate of titanium and nickel alloy (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797